Citation Nr: 0732144	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-42 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for service-connected panic disorder with 
agoraphobia, based upon the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The veteran had active service from January 1995 to June 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO) that granted service connection for 
panic disorder with agoraphobia, and assigned a 30 percent 
disability evaluation, effective from June 4, 2002.  The 
veteran perfected an appeal as to the initial disability 
rating assigned.  


FINDINGS OF FACT

The veteran's service-connected panic disorder with 
agoraphobia, which is manifested by daily short-lived panic 
attacks only in a public setting, followed occasionally by 
short-lived feelings of anger or depression over the panic 
attacks, with some memory impairment involving immediate 
recall, but with recent and remote memories intact, is shown 
to be productive of no more than mild to moderate 
occupational and social impairment, with difficulty in 
establishing and maintaining effective work and social 
relationships.  His agoraphobia has not been shown to be 
productive of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment in short-and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; and/or disturbances of motivation and 
mood.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for panic disorder with agoraphobia have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.125-4.130, Diagnostic 
Codes 9412 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre- and post-initial-
adjudication notice by letters dated in July 2002 and March 
2006.  The notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

Given that one of the foregoing notices came after the 
initial adjudication, the timing of the notices did not 
comply with the requirement that the notice must precede the 
adjudication.  Regardless, if there was such a procedural 
defect, it has been cured without prejudice to the veteran 
because the veteran's claim was subsequently adjudicated by 
the RO (see the July 2006 supplemental statement of the 
case), and because he had a meaningful opportunity to 
participate effectively in the processing of the claim.  That 
is, he had the opportunity to submit additional argument and 
evidence.  See for example the April 2006 statement in which 
the veteran indicated that he had no other information or 
evidence to give VA to substantiate his claim.  

VA has obtained service medical records, obtained VA and 
private post-service medical records, assisted the veteran in 
obtaining evidence, afforded the veteran psychiatric 
examinations, obtained a medical opinion as to the severity 
of the disability in question, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A 
claim such as the instant case placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In such cases, separate ratings may be assigned for 
separate periods based on the facts found, a practice known 
as "staged" ratings.

At the time of his separation from service in June 2002, the 
veteran filed a claim for several disabilities, including 
"panic attacks."  

In October 2002, he underwent a general psychiatric 
examination.  In the report of the examination, the veteran 
was said to state that he started having panic attacks in 
2001, describing them as a faster heart beat, pains in his 
chest, hyperventilation, sweating, and blurred vision, 
lasting for five minutes.  He stated that they were not 
brought on by anything; that he had them on average three 
times a day; they only occurred in a public setting, and did 
not occur at home.  He stated that after the attacks he would 
get angered or depressed, which lasted about two minutes.  In 
the interview, the veteran described his mood as "pretty 
good."  He had no problems sleeping; his appetite was good; 
his energy level was good; and his sex drive remained the 
same.  The veteran stated that he only did activities with 
his family, because he was afraid he would have panic attacks 
when doing things with others.  The veteran denied 
psychiatric hospitalizations, suicide attempts, or drug or 
alcohol abuse.  He admitted to mental health treatment, 
including quarterly visits to a psychiatrist, an 8 week group 
course for panic anxiety, and medication (Zoloft and BusPar).  
The veteran was noted to be married with two children, and 
working full-time.  It was further noted that his panic 
disorder had created some problems with his spouse since they 
were unable to go out together, so she would go out with her 
friends instead.

Upon examination, the veteran was described as alert, 
cooperative, with average grooming and hygiene, pleasant, 
relaxed, not hostile or fearful, with no bizarre posture, 
gait, or mannerisms.  The veteran's mood was described as 
"pretty good."  He did not appear depressed or anxious.  He 
denied suicidal or homicidal ideation.  His speech was fluent 
without pressure or retardation.  The veteran had no loose 
associations.  He denied hallucinations, delusions, or other 
psychotic symptoms.  He was oriented to person, time, place, 
and purpose, with no psychomotor deficits.  Recent and remote 
memories were intact, although his immediate recall was 
impaired.  His intellect appeared average; abstractions were 
all concrete, and judgment and insight were good.  The 
veteran was said to drive, but reported no hobbies.  He 
stated  that he keeps contact with friends, relatives, and 
family.  The veteran was said to relate well to the 
interviewer, stating that he tries to get along with people.  
He was said to spend his usual day by working (5 days a 
week), staying at home with his children, watching TV, 
listening to music, and doing a little bit of physical 
activity.

Following examination, the diagnosis on Axis I was panic 
disorder with agoraphobia.  The Global Assessment of 
Functioning (GAF) assigned was 66.  In terms of stated 
objective findings, the examiner noted that the veteran had 
impaired immediate recall, but was capable of managing his 
benefit payments in his own best interest.  

In a November 2002 rating decision, based upon the foregoing 
examination, service connection was granted for panic 
disorder with agoraphobia, and a 30 percent disability 
rating, effective from June 4, 2002, was assigned.  The 
veteran ultimately perfected an appeal of the evaluation 
assigned.

In support of his claim for a higher rating, the veteran 
presented a written statement from a private psychiatrist, 
J.B., M.D., dated in October 2003.  In the statement, 
Dr. J.B. indicated that he had evaluated and treated the 
veteran since June 2002 for a panic and anxiety disorder, 
prescribing Prozac, Inderal, Zoloft, and BusPar, and that the 
veteran continued to experience severe anxiety with several 
panic attacks every day which rendered him unable to work.  

The veteran underwent a second VA psychiatric examination in 
March 2005 for the purpose of the evaluation of the severity 
of his service-connected panic disorder.  Results of this 
examination were similar to the October 2002 examination with 
the following exceptions.  The veteran reported panic-like 
symptoms at night, which frequently caused fragmented sleep.  
He reported panic attacks occurring once or twice a day.  At 
the time of this examination, the veteran continued to work 
full-time, but he was now separated from his wife.  Mental 
status examination continued to reveal normal findings, 
including a mood that was described as good; his recent and 
remote memories were intact.  His judgment and insight were 
good, and there was no impairment of thought process or 
communication.  His rate and flow of speech were not 
irrelevant, illogical, or obscure.  The diagnosis on Axis I 
continued as panic disorder with agoraphobia.  The GAF 
assigned was 62.  

The claims file contains VA outpatient treatment records 
documenting the treatment of the veteran for his service-
connected panic disorder between May 2003 and June 2006.  
These records reflect similar findings to the VA examinations 
of October 2002 and March 2005.  The diagnoses continued as 
panic disorder with agoraphobia, with the exceptions being 
that major depressive disorder was also diagnosed in April 
2004, and social anxiety disorder was diagnosed in June 2006.  
The GAF assigned throughout this time period was 65.  In a 
June 2006 psychiatric visit, it was noted that the veteran 
had separated from his wife of 9 years, but that he continued 
to work daily in an office, full-time.  It was further noted 
that work meetings were difficult, and sometimes he had to 
call in sick.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In addition, the evaluation of the same disability 
under various diagnoses, and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
C.F.R. § 4.14. 

The veteran's panic disorder with agoraphobia is rated under 
38 C.F.R. § 4.130, Diagnostic Codes 9412, which provides that 
a 30 percent disability rating is for assignment when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent disability rating is for assignment for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is for assignment for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is for assignment for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.

It is first noted that in the 2002 and 2005 VA examinations, 
the veteran was shown to have presented with a GAF of 66 and 
62, respectively.  Upon VA outpatient treatment between 2003 
and 2006, the GAF has been consistently assigned to be 65.  

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF score ranging from 51 to 60 is defined as 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See 38 C.F.R. § 4.130 
[incorporating by reference VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

Although the Board has taken the foregoing GAF scores fully 
into consideration in this decision, they are not 
conclusively dispositive as to the veteran's level of 
impairment.  They are merely parts of a whole body of 
evidence that must be and have been considered in arriving at 
a decision.  Notwithstanding, as detailed below, VA 
examination and outpatient treatment records appear to 
reflect in the veteran behavior that more nearly approaches 
the 62 to 66 GAF scores enumerated above, which represents no 
more than mild to moderate symptomatology.  

Based upon the evidence as a whole, the Board finds that the 
veteran's disability picture from panic disorder with 
agoraphobia most nearly approximates the criteria for the 
currently assigned 30 percent rating.  

The veteran's service-connected panic disorder with 
agoraphobia has been shown on objective examination and in 
outpatient treatment settings to be manifested by daily 
short-lived panic attacks only in a public setting, followed 
occasionally by short-lived feelings of anger or depression 
over the panic attacks, with some memory impairment involving 
immediate recall, but with recent and remote memories intact.  
This symptomatology can not be considered as being productive 
of any more than mild to moderate occupational and social 
impairment, with difficulty in establishing and maintaining 
effective work and social relationships.  This very 
comfortably equates to the depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events) that are the hallmarks of the 30 
percent rating currently assigned.  What has not been shown, 
however, is the approximation of the criteria for the higher 
50 percent disability rating.  

Specifically, the veteran's service-connected panic disorder 
with agoraphobia has not been shown to be productive of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment in short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; and/or disturbances of motivation and mood.

On objective examinations, the veteran was reported to be in 
a good mood.  These behavior patterns do not equate or even 
approach a flattened affect.  The veteran's judgment, 
concentration and intellectual functioning have been 
unquestionably intact.  In an industrial setting, such 
factors would never equate to difficulty in understanding 
complex commands.  The veteran's well-documented history of 
full-time employment bears this out.  The veteran's testing 
showing no hallucinations and good insight and judgment would 
certainly be indicative of the absence of impaired judgment.  
Regarding disturbances of motivation and mood, it is again 
noteworthy that examiners have described him as being in a 
good mood; and his lack of motivation has never been put into 
issue.  Finally, the examinations and outpatient treatment 
provides ample documentation of the veteran's ability, albeit 
somewhat deferred, of establishing and maintaining effective 
work and social relationships despite his panic disorder with 
agoraphobia.  Again, he has a full-time job, and maintains a 
relationship with his family and friends.

It is acknowledged that one of the criteria for that 50 
percent rating, namely "panic attacks more than once a 
week" has clearly been reported.  These reported attacks, 
however, are short-lived and have not been described as 
excruciatingly severe and, in isolation, would not suffice to 
warrant a higher rating, particularly in light of the fact 
that the veteran continues to function in the employment 
setting rather effectively having maintained continuous full-
time employment.  

These symptoms most closely approximate the criteria or the 
currently assigned 30 percent rating (noted above), and 
resolving reasonable doubt in the veteran's favor, the Board 
finds that no more than a 30 percent rating is warranted.

It is recognized that the veteran's private psychiatrist, Dr. 
J.B., has described the veteran's service-connected disorder 
in more severe terms, but those descriptions have not been 
replicated in the other examinations and have not been 
reflected in the objective evidence.  For example, Dr. J.B. 
stated in October 2003, that the veteran's severe anxiety and 
panic attack rendered him unable to work.  This is factually 
inconsistent with the veteran having maintained continuous 
full-time employment since his separation from service in 
2002 until the present.  

The Board has considered the potential for the assignment of 
separate, or "staged" ratings for separate periods of time 
since the veteran filed his claim for service connection for 
his panic disorder with agoraphobia in June 2002.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Given the relative 
consistency of the findings of the 2002 examination with the 
later examination results and outpatient treatment records, 
there is no indication that the veteran has exhibited the 
requisite symptomatology for a rating greater than 30 percent 
during any portion of the time period at issue.

In summary, the Board finds that the preponderance of the 
evidence is against the assignment of a rating in excess of 
30 percent for the veteran's panic disorder with agoraphobia 
for any period of time since the filing of his claim.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability" is indicated. 38 C.F.R. § 3.321 (b)(1).  An 
extraschedular rating is warranted when there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings - up to 100 percent 
-- are provided when symptoms of a mental disorder cause 
greater social and industrial impairment.  But, as is noted 
above, the medical evidence does not show that such symptoms 
are present in this case.  

Further, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization.  Furthermore, the panic disorder 
with agoraphobia has not had such an unusual impact on 
employment as to render impractical the application of 
regular schedular standards.  The veteran is clearly able to 
maintain regular employment.  Since factors connoting an 
unusual or exceptional disability picture are not shown, 
referral for extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


